Citation Nr: 0311142	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1967 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for asthma.  

Following notification of this prior decision, the veteran 
perfected a timely appeal with respect to the denial of his 
claim.  In July 1996, the Board remanded the veteran's case 
to the RO for further evidentiary development, including a VA 
examination by a specialist in lung disorders as well as an 
opinion from this physician as to whether it was at least as 
likely as not that the veteran's pre-existing asthma was 
aggravated by his military service.  Pursuant to the Board's 
remand, the veteran underwent VA respiratory examinations in 
August 1997 and February 1998.  Following a continued denial 
of the veteran's service connection claim, the RO returned 
the veteran's case to the Board.  

In February 1999, the Board denied service connection for 
bronchial asthma.  Thereafter, the veteran, through his 
representative, filed a motion for reconsideration of the 
Board's February 1999 decision.  In June 1999, the Board 
notified the veteran and his representative that his motion 
was denied.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2000, the Court issued an Order vacating the February 
1999 decision and remanding it to the Board for further 
development, including another opinion (regarding the 
etiology of the veteran's asthma) from a qualified medical 
professional other than a physician who had previously 
examined the veteran.  Consequently, the Court returned the 
veteran's case to the Board for action consistent with its 
Order.  

Subsequently, in January 2001, the Board obtained an 
independent medical opinion regarding the etiology of the 
veteran's asthma.  In April 2001, the Board received a letter 
from a private physician who refuted the independent doctor's 
conclusions.  Additionally, in September 2001, the 
independent physician explained that his opinions regarding 
the veteran's asthma had not changed.  

Based on this additional medical evidence, the Board, in 
March 2002, denied service connection for bronchial asthma.  
The veteran then appealed the Board's decision to the Court.  
In January 2003, the Court issued an Order vacating the March 
2002 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)), including an examination with an opinion 
(regarding the etiology of the veteran's asthma), as directed 
by the Board in its July 1996 remand.  Accordingly, the case 
has been returned to the Board for action consistent with the 
Court's Order.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his representative of the 
VCAA, the criteria used to adjudicate the appealed claim(s), 
the type of evidence needed to substantiate the issue(s), as 
well as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the job of scheduling the veteran for pertinent VA 
examinations.  

Specifically, in the July 1996 remand in the present case, 
the Board instructed the RO to accord the veteran a VA 
examination by a specialist in lung disorders.  Additionally, 
the Board asked that the examiner, after reviewing the claims 
folder and examining the veteran, to render an opinion as to 
whether it was at least as likely as not that the veteran's 
pre-existing asthma was aggravated by his active military 
duty.  

A complete and thorough review of the claims folder indicates 
that an examination complying with the Board's July 1996 
remand instructions has not been obtained.  Consequently, the 
Board concludes that another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand).  On this remand, 
the RO will be given the opportunity to accord the veteran a 
VA examination by a specialist in lung disorders to determine 
whether it is as likely as not that the veteran's 
pre-existing asthma increased in severity (beyond its natural 
progression) during service.  

Therefore, to ensure the veteran's right to due process, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered respiratory 
treatment to him since January 1993.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  The RO should also obtain all of the 
veteran's clinical records relating to 
treatment for his bronchial asthma from 
the Philadelphia VA Medical Center (VAMC) 
since his separation from service in May 
1970.  If these records are not available 
for any reason, that fact should be noted 
in the veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements to accord the veteran a VA 
examination by a specialist in 
respiratory disorders, who has not 
previously examined him, to determine the 
nature, extent, and etiology of his 
asthma.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's asthma, which is found on 
examination, should be noted in the 
report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's pre-existing 
asthma underwent a chronic increase in 
severity beyond its natural progression 
during his service.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issue of 
entitlement to service connection for 
bronchial asthma.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last supplemental 
statement of the case in April 1998.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




